Carpenter, J.
This is an information for allowing minors to loiter on the premises where intoxicating liquors were kept for sale under a license. There are three counts in the information, but the state claimed only one conviction and one penalty. The accused was convicted, and he appealed to this court.
Two questions were raised on the trial, and are presented here by the reasons of appeal: 1. Was the place where two of the minors loitered a part of the premises where liquors were kept for sale within the meaning of the statute? 2. Can the accused be convicted of allowing the other minor to loiter on his premises, he not knowing that he was a *178minor, but supposing and believing that he was of age ? These are the principal questions, and we will consider them in their order.
The first, second, third, sixth and seventh reasons of appeal relate to the first question.
The license was to sell liquor at No. 11, Franklin street. The door under that number opened into a room about thirty-feet long by about twenty feet wide. The defendant carried on the ordinary grocery business in the front part of the room and the liquor business in the rear. The two parts were partially separated by a partition extending from the floor to within eighteen or twenty inches of the ceiling. On one side was an enclosure about five feet square, used for an office, with an opening into each part of the room. Through these openings there was a passage-way from the front to the rear room. Near the center of the partition there was a swinging door, held in place by a spring, which did not reach the floor nor the top of the partition. Two of the minors, Hall and Lacey, only loitered in the front part of the room where the grocery business was carried on.
The counsel for the accused requested the court to charge the jury as follows: “ If the jury shall find that the minors, Lacey and Hall, were in that part of the premises set apart by Kinkead for a grocery store, and that Kinkead did not keep intoxicating liquors in the grocery store for sale, there can be no conviction of the prisoner of the crime charged as to Lacey and Hall loitering there.” The court responded as follows: “I have explained that substantially, gentlemen'. This request says, ‘that part of his premises.’ I shall not be able to limit it in that way, because the statute says ‘premises,’ and I certainly cannot say that one part of the premises is innocent and the other part not. You must pass upon the word ‘ premises.’ If the premises upon which the liquor was kept for sale include only the inner room, then Lacey and Hall did not loiter there; but if they include both the grocery and the inner room, the term premises covers the whole. So I cannot give that, gentlemen, in that way.” In another part of the charge the court, after *179giving a definition of the word “premises,” left it to the jury to determine as a question of fact whether the part of the room used for the grocery business was a part of the premises where liquors were kept for sale.
But it is claimed that it was the duty of the court to construe the statute and submit its construction to the jury. That might be so if the statute was ambiguous. But it is not; it is in plain language and free from uncertainty. Whatever doubt there is arises from the circumstances of the case. That being so it was for the jury to say whether the place in question was a part of the premises. The course taken with this question was the proper one. State v. Williamson, 42 Conn., 261.
The second question relates to the minor Murphy. He was confessedly in that part of the room where liquors were kept and sold. The accused asked the court to charge “ that if the jury find that Kinkead honestly believed Dennis Murphy to be a person over the age of twenty-one years, and had reasonable ground for so believing, and acted on that belief in allowing him to be in his bar-room, he should not be convicted of the crime charged, though in fact Murphy was a minor.” The court declined to give that instruction, but said to the jury that if Murphy was "in fact under twenty-one years of age, whatever the belief of the accused was, he was still guilty.
Closely allied to this question, so much so as to be a part of it, is the claim of the accused made to the jury, “that the essence of all crime is an evil intent and purpose in the accused, and that a man’s act does not make him guilty unless his intention is also guilty.” The argument seems to be that if the accused did not know that Murphy was a minor he could not have intended a crime. This argument is specious but it is hardly sound. We have no occasion to impute to the legislature an intention to make an act a crime irrespective of the intent; for it is competent for the legislature to supply the intent by making circumstances equivalent thereto. It has virtually said that if a licensed person allows one who may or may not be a minor to loiter *180on his premises, without using means to ascertain the fact, he shall be guilty of the offense if the person proves to be a minor. The statute is, in substance, that every licensed person who shall allow any minor to loiter on the premises where such liquors are kept for sale, shall be fined not more than fifty dollars, or be imprisoned not less than ten nor more than sixty days, or both. It makes a wide difference in the scope and effectiveness of the statute whether it is construed as requiring the accused at his peril to know whether persons who loiter there are minors, or whether we interpret it as meaning simply that he shall not permit one to loiter there whom he knows to be a minor. W e think the former is the correct construction. The object of the statute cannot be misunderstood. It is to protect the young from the dangerous and contaminating influences which, to a greater or less extent, attend places where intoxicating liquors are sold.
The ages of persons who frequent such places may be easily ascertained. Inquiry properly directed can hardly fail to elicit the desired information. If a case of doubt should arise, he can, without harm or detriment to his business or himself, keep on the safe side. It is not unreasonable that the responsibility should be thrown on him. If he neglects to use the necessary means to ascertain the age, the legislature may well say that his want of knowledge shall not excuse him.
A preceding clause of the same section makes it an offense to sell to “ any habitual drunkard, knowing Mm to he such” If the intention had been to make knowledge essential in cases of minors, such intention would have been expressed. The absence of such a qualifying clause is significant.
There are some questions of minor importance, which the accused appears not to have made on the trial, but which he raises in his reasons of appeal by way of exceptions to the charge.
1. The court said to the jury:—“Were they allowed to loiter on the premises ? * * * It would be‘allowing’if they *181came there and stayed, and the accused did not request them to go away.” The counsel for the accused criticise this by saying that the judge eliminated an essential element—the presence of the prisoner in the saloon, and the knowledge that the minors were there. They overlook the fact that the sentence quoted is immediately followed by this:—“ In other words, if they were there and the accused knew it, and took no means to cause them to go away, that would be allowing.”
2. The court said : “ So I say that it is put right into the license as a condition upon which a man may sell liquor, that he shall not sell it to a minor, nor permit minors to loiter on the premises where it is sold.” This is objected to as causing the jury to understand that the license was a contract. If that were true we do not see how it could harm the accused. But we do not so understand the charge. The attention of the jury was called to the fact that the license was subject to certain conditions or limitations expressed therein. That was unnecessary, perhaps, but it was not erroneous. The court made it entirely plain that the offence charged was under the statute. The accused could not be legally aggrieved thereby.
3. If it be conceded that the judge was mistaken in his reference to the Massachusetts statute and decisions, yet it is of no importance so long as he gave the law to the jury correctly.
4. The accused complains that the court omitted to charge concerning certain matters of a general nature, concerning which there was no dispute and no question made; also detached sentences are selected from the charge and objected to or criticized. We will only say generally in respect to all such matters that we see nothing in any of them that is objectionable. The charge must be taken as a whole, and in interpreting it regard must be had to the questions in dispute.
There is no error in the judgment appealed from.
In this opinion the other judges concurred.